     Case 3:20-cv-00443-DJN Document 9 Filed 08/28/20 Page 1 of 2 PageID# 32




                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF VIRGINIA
                                    Richmond Division

ROBERT TREPETA,                             )
                                            )
        Plaintiff,                          )
                                            )
v.                                          )       Civil Action No. 3:20cv443-DJN
                                            )
TRUIST BANK,                                )
                                            )
        Defendant.                          )
                                            )

                     DENFENDANT TRUIST BANK’S MOTION TO DISMISS

        Truist moves to dismiss Plaintiff’s complaint with prejudice under Rule 12(b)(6). For the

reasons set forth more fully in Truist’s accompanying Memorandum in Support, Plaintiff does not

and cannot plausibly plead that Truist texted him using an “automatic telephone dialing system”

under the Telephone Consumer Protection Act. Without an ATDS, there is no TCPA claim.

        WHEREFORE, Truist requests that this Court dismiss Plaintiff’s complaint with prejudice.

Dated: August 28, 2020                      Respectfully submitted,

                                            /s/ Frank Talbott V
                                            Michael N. Herring (VSB No. 31630)
                                            Bryan A. Fratkin (VSB No. 38933)
                                            Frank Talbott V (VSB No. 86396)
                                            McGuireWoods LLP
                                            Gateway Plaza
                                            800 East Canal Street
                                            Richmond, Virginia 23219
                                            Telephone: (804) 775-4773
                                            Fax: (804) 698-2313
                                            mherring@mcguirewoods.com
                                            bfratkin@mcguirewoods.com
                                            ftalbott@mcguirewoods.com

                                            Counsel for Truist Bank
   Case 3:20-cv-00443-DJN Document 9 Filed 08/28/20 Page 2 of 2 PageID# 33




                                 CERTIFICATE OF SERVICE

       I hereby certify that on August 28, 2020, I electronically filed the foregoing with the

Clerk of Court using the Court’s CM/ECF filing system, which will send notification of

electronic filing (NEF) to all counsel of record.


                                              /s/ Frank Talbott V
                                              Frank Talbott V (VSB No. 86396)
                                              McGuireWoods LLP
                                              Gateway Plaza
                                              800 East Canal Street
                                              Richmond, Virginia 23219
                                              Telephone: (804) 775-4773
                                              Fax: (804) 698-2313
                                              ftalbott@mcguirewoods.com

                                              Counsel for Truist Bank




                                                    2
